Citation Nr: 1625160	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a blood clot in the right lower extremity, to include as secondary to service-connected right ankle condition status post fracture.

2.  Entitlement to ratings in excess of 10 percent (prior to December 3, 2009) and in excess of 20 percent (from December 3, 2009) for lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for right ankle condition status post fracture.

4.  Entitlement to a compensable rating (prior to January 26, 2010) and a rating in excess of 10 percent (from January 26, 2010) for right plantar calcaneal spur.

5.  Entitlement to a compensable rating for right hand 5th finger fracture.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1997 to October 2000 and from October 2001 to October 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2010 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The August 2007 rating decision granted service connection and assigned initial ratings for lumbar strain (10 percent), right ankle condition status post fracture (0 percent), right plantar calcaneal spur (0 percent), and right hand 5th finger fracture (0 percent), all effective July 21, 2006.  Thereafter, a March 2010 rating decision granted increased ratings for lumbar strain (20 percent, effective December 3, 2009), right ankle condition status post fracture (10 percent, effective July 21, 2006), and right plantar calcaneal spur (10 percent, effective January 26, 2010); as these awards did not represent a total grant of benefits sought on appeal, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The November 2010 rating decision denied service connection for a disability manifested by a blood clot in the right lower extremity.

The Veteran failed to report to a scheduled hearing before a Decision Review Officer (DRO) at the RO in August 2012.  Thereafter, he failed to report to a scheduled Travel Board hearing in April 2013.  As the record does not contain further explanation as to why the Veteran failed to report to either hearing, or a request to reschedule either hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

In July 2013, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development, to include the issue of entitlement to a TDIU rating.  [Because the Veteran has stated that he is entitled to a TDIU rating due to service-connected disabilities (specifically, his lumbar spine, right ankle, and right foot disabilities) that are currently on appeal, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]

In a July 2013 decision [by a VLJ other than the undersigned], the Board granted service connection for left hand 5th finger fracture.  Consequently, that matter is no longer a part of the current appeal and is not before the Board.

The case has now been assigned to the undersigned VLJ.

The issues of entitlement to service connection for a disability manifested by a blood clot in the right lower extremity and entitlement to a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  For the entire period of claim (i.e., both prior to and from December 3, 2009), the Veteran's lumbar strain is shown to be manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss; ankylosis, incapacitating episodes (of bed rest prescribed by a physician), and associated neurological manifestations are not shown.

2.  Prior to May 26, 2015, the Veteran's right ankle condition status post fracture was shown to be manifested by no more than moderate limited motion of the ankle.  From May 26, 2015, such disability is shown to be manifested by marked limited motion of the ankle when considering his complaints of functional loss.

3.  For the entire period of claim (i.e., both prior to and from January 26, 2010), the Veteran's right plantar calcaneal spur is shown to be manifested by no more than moderate foot injury when considering his complaints of pain and functional loss.

4.  For the entire period of claim, the Veteran's right hand 5th finger fracture is shown to be manifested by painful motion of the affected finger; ankylosis or amputation of such finger, limitation of motion of any other finger, or interference with overall function of the hand are not shown.


CONCLUSIONS OF LAW

1.  For lumbar spine strain, a rating of 40 percent (but no higher) (prior to December 3, 2009 and from December 3, 2009) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2015).

2.  For right ankle condition status post fracture, a rating in excess of 10 percent (prior to May 26, 2015) is not warranted, and a rating of 20 percent (but no higher) (from May 26, 2015) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2015).

3.  For right plantar calcaneal spur, a rating of 10 percent (but no higher) (prior to January 26, 2010) is warranted, and a rating in excess of 10 percent (from January 26, 2010) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5015, 5284 (2015).

4.  For right hand 5th finger fracture, a compensable rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5156, 5227, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for increased ratings for lumbar strain, for right ankle condition status post fracture, for right plantar calcaneal spur, and for right hand 5th finger fracture.

VA's duty to notify was satisfied by a letter in November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in June 2007, December 2009, January 2010, July 2010, and May 2015.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's lumbar spine, right ankle, right foot, and right 5th finger disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's July 2013 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for lumbar strain, for right ankle condition status post fracture, for right plantar calcaneal spur, and for right hand 5th finger fracture, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion for the Veteran's lumbar spine, right ankle, right foot, and right 5th finger disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

Ratings for Lumbar Strain

The Veteran's lumbar strain has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for rating the disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Code 5237.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5237, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5237, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks per year.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

For the entire period of claim, the Veteran's lumbar strain is shown to be manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss.  On June 2007 VA spine examination, forward flexion of his thoracolumbar spine measured 30 degrees (to include after repetitive testing), with pain at the end of all ranges of motion, though flare-ups were denied.  A February 2008 private treatment record noted that forward flexion of his lumbar spine was decreased by 75 percent (i.e., to 22.5 degrees, when considering that normal forward flexion is 90 degrees).  A June 2008 private treatment record noted that forward flexion of his lumbar spine was decreased by 90 percent (i.e., to 9 degrees, when considering that normal forward flexion is 90 degrees).  On December 2009 VA spine examination, forward flexion of his thoracolumbar spine measured 40 degrees (to include after repetitive testing), and flare-ups were noted with bending and stooping movement.  On May 2015 VA spine examination, forward flexion of his thoracolumbar spine measured 10 degrees (to include after repetitive testing), though flare-ups were denied.

However, throughout the period of claim, ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations have not been shown at any time.  Regarding ankylosis, range of motion studies throughout the record (including on June 2007, December 2009, and May 2015 VA spine examinations) revealed that the Veteran's lumbar spine is not ankylosed.  Regarding incapacitating episodes (of bed rest prescribed by a physician), there is no evidence in the record (including in complaints and history elicited on June 2007, December 2009, and May 2015 VA spine examinations) that the Veteran has ever had bed rest prescribed by a physician for his lumbar spine disability.  Regarding neurological manifestations, there is no evidence in the record (including in complaints and history elicited on June 2007, December 2009, and May 2015 VA spine examinations) that the Veteran has manifested any neurological abnormalities associated with his lumbar spine disability.  While he reported at his June 2007 VA spine examination that the location of his pain was the low back into the legs, all neurological testing at that time was normal, and it was noted that there were no associated neurological complaints.  While a February 2008 private treatment record noted his report of decreased strength in the bilateral lower extremities and his concerns about erectile dysfunction, no diagnoses were rendered to link these complaints with his lumbar spine disability.  On December 2009 VA spine examination, all neurological testing was normal, and it was noted that there were no associated neurological complaints.  While a December 2014 VA treatment record noted his report of low back pain with radiation down the right leg, no neurological testing or diagnoses were rendered.  On May 2015 VA spine examination, all neurological testing was normal, and it was noted that there were no associated neurological complaints and no radicular pain or any other symptoms of radiculopathy.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss.  Accordingly, the Board finds that a 40 percent (but no higher) rating is warranted for the Veteran's lumbar spine disability throughout (i.e., both prior to and from December 3, 2009).  See 38 C.F.R. § 4.71a, Code 5237; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether the schedular evaluation for the Veteran's lumbar strain is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of lumbar spine disability, but such greater degrees of disability are not shown.  [While it was noted on VA examinations that he ambulated with a support cane and wore a lumbar brace (in December 2009) and regularly used a walker for his back condition (in May 2015), these findings have not been shown to demonstrate severity of disability which is equivalent to or greater than ankylosis in the lumbar spine, and the Veteran has not presented any such arguments.]  The diagnostic criteria encompass all symptoms and related functional impairment of the lumbar spine disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected lumbar spine disability on employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected lumbar spine disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his lumbar spine disability, referral for extraschedular consideration is not warranted.



Ratings for Right Ankle Condition Status Post Fracture

The Veteran's right ankle condition status post fracture has been rated under Code 5271, which provides that a 10 percent rating is warranted for moderate limited motion of the ankle, and a 20 percent rating is warranted for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Code 5271.

[The Veteran has not had ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5270, 5272, 5273, and 5274) will not be discussed.]

Prior to May 26, 2015, the Veteran's right ankle condition status post fracture was shown to be manifested by no more than moderate limited motion of the ankle.  A July 2006 VA treatment record noted full range of motion in his right ankle.  A November 2006 private treatment record noted restricted range of motion of his right ankle, but no degrees were noted.  A November 2006 private MRI of his right ankle revealed possible mild tenosynovitis of peroneus longus and brevis tendons, but was otherwise unremarkable.  On June 2007 VA joints examination, dorsiflexion of his right ankle measured 20 degrees (normal) and plantar flexion of his right ankle measured 45 degrees (normal), to include after repetitive testing, with no additional limitation of motion or functional impairment during flare-ups.  On January 2010 VA joints examination, dorsiflexion of his right ankle measured 10 degrees and plantar flexion of his right ankle measured 25 degrees, with an inability to test additional limitation of motion after repetitive testing because of pain and inability to bear weight on his right foot without his cane; flare-ups (and overall disability) were noted to be moderate in severity, and it was noted that he was able to stand more than one hour but less than three hours and was able to walk for one-quarter mile.

From May 26, 2015, the Veteran's right ankle condition status post fracture is shown to be manifested by marked limited motion of the ankle when considering his complaints of functional loss.  On May 26, 2015 VA ankle examination, dorsiflexion of his right ankle measured 5 degrees and plantar flexion of his right ankle measured 10 degrees, to include after repetitive testing, though flare-ups were denied; in addition, he described his functional loss as follows: "I can't move my ankle very much.  I also have a lot of intermittent swelling."

As outlined above, the evidence of record prior to May 26, 2015 documents that the Veteran's right ankle disability was manifested by no more than moderate limited motion of the ankle, and the evidence of record from May 26, 2015 documents that his right ankle disability has been manifested by marked limited motion of the ankle when considering his complaints of functional loss.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right ankle disability prior to May 26, 2015, and a 20 percent (but no higher) rating is warranted for such disability from May 26, 2015.  See 38 C.F.R. § 4.71a, Code 5271; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether the schedular evaluations for the Veteran's right ankle condition status post fracture are inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The three-step analysis for extraschedular consideration has been outlined above.  See Thun, 22 Vet. App. at 111.

Here, prior to May 26, 2015, the schedular criteria provide for a rating in excess of that assigned for a greater degree of ankle disability, but such greater degree of disability is not shown.  [While it was noted on VA examinations that he wore an ankle brace (in June 2007) and wore an ankle brace and used a cane (in January 2010), these findings have not been shown to demonstrate severity of disability which is equivalent to or greater than marked limited motion of the ankle, and the Veteran has not presented any such arguments.]  From May 26, 2015, the Veteran has now been awarded the maximum schedular rating for his right ankle disability under Code 5271 (and such disability has not been productive of any manifestations which could be alternatively rated under Codes 5270, 5272, 5273, or 5274); however, comparing the manifestations and impairment shown to the diagnostic criteria of Code 5271 finds that all symptoms of, and functional impairment due to, the right ankle disability during the period under consideration are encompassed by the schedular criteria; therefore those criteria are not inadequate.  [While it was noted on VA examination that he regularly used a cane for his right ankle condition (in May 2015), this finding has not been shown to demonstrate severity of disability which is greater than marked limited motion of the ankle, and the Veteran has not presented any such arguments.]  Therefore, referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right ankle disability on employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected right ankle disability.  Id. at 118.  As the schedular ratings adequately contemplate his right ankle disability, referral for extraschedular consideration is not warranted.

Ratings for Right Plantar Calcaneal Spur

The Veteran's right plantar calcaneal spur has been rated under Code 5015, which directs that benign new growths of bones should be rated on limitation of motion of affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5015.

Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved; however, when limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Code 5284 provides that a 10 percent rating is warranted for other foot injuries that are moderate, a 20 percent rating is warranted for other foot injuries that are moderately severe, and a 30 percent rating is warranted for other foot injuries that are severe.  38 C.F.R. § 4.71a, Code 5284.

[The Veteran has not had flat foot, weak foot, claw foot, metatarsalgia, hallus valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283) will not be discussed.]

For the entire period of claim, the Veteran's right plantar calcaneal spur is shown to be manifested by no more than moderate foot injury when considering his complaints of pain and functional loss.  A November 2006 private treatment record noted his report of right foot pain being a 6 (out of 10).  On June 2007 VA foot examination, he reported a pain level of 8 (out of 10) in the right foot with weakness, heat, redness, and lack of endurance; however, normal flexion and extension were noted, no assistive devices were needed, and he was able to stand for 30 minutes and walk for one mile.  On December 2009 VA foot examination, he reported a pain level of 6 (out of 10) in the right foot with some stiffness, as well as flare-ups with continued weightbearing in excess of 20 to 30 minutes, but without permanent impairment; it was also noted that he was unable to walk or stand for more than 30 minutes.  One month later, on January 2010 VA foot examination, he reported that he was able to stand more than one hour but less than three hours and was able to walk for one-quarter mile, and there was no evidence of swelling, instability, or abnormal weight-bearing; nevertheless, it was noted that there was evidence of painful motion, tenderness, and weakness.  On May 2015 VA foot examination, he denied any flare-ups or functional loss, and the condition was assessed as mild; however, he did report pain on movement.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's right foot disability has been manifested by no more than moderate foot injury when considering his complaints of pain and functional loss.  Accordingly, the Board finds that a 10 percent (but no higher) rating is warranted for the Veteran's right foot disability throughout (i.e., both prior to and from January 26, 2010).  See 38 C.F.R. § 4.71a, Codes 5003, 5015, 5284; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether the schedular evaluation for the Veteran's right plantar calcaneal spur is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The three-step analysis for extraschedular consideration has been outlined above.  See Thun, 22 Vet. App. at 111.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of right foot disability, but such greater degrees of disability are not shown.  [While it was noted on VA examinations that he ambulated with a support cane (in December 2009) and used a cane and a brace (in January 2010), these findings have not been shown to demonstrate severity of disability which is equivalent to or greater than a moderately severe level of foot injury, and the Veteran has not presented any such arguments.]  The diagnostic criteria encompass all symptoms and related functional impairment of the right foot disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right foot disability on employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected right foot disability.  Id. at 118.  As the schedular ratings adequately contemplate his right foot disability, referral for extraschedular consideration is not warranted.

Rating for Right Hand 5th Finger Fracture

The Veteran's right hand 5th finger fracture has been rated under Code 5230, which provides that a noncompensable (0 percent) rating is warranted for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Code 5230.

Code 5227 provides that a noncompensable (0 percent) rating is warranted for unfavorable or favorable ankylosis of the ring or little finger.  A note to Code 5227 states that VA may also consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Code 5227.

Code 5156 provides that, for amputation of the major or minor little finger, a 10 percent rating is warranted for amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto, and a 20 percent rating is warranted for amputation with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Code 5156.

For the entire period of claim, the Veteran's right hand 5th finger fracture is shown to be manifested by painful motion of the affected finger; however, ankylosis or amputation of such finger, limitation of motion of any other finger, or interference with overall function of the hand are not shown.  On June 2007 VA bones examination, there was no ankylosis in the right 5th finger and no limitation of motion noted in any of the other fingers; in addition, no interference with overall hand function was noted.  An April 2008 private treatment record noted normal range of motion in all fingers of the right hand.  On VA hand/finger examinations in December 2009, July 2010, and May 2015, there was no ankylosis in the right 5th finger and no limitation of motion noted in any of the other fingers; in addition, no interference with overall hand function was noted on any of these occasions.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's right 5th finger disability has been manifested by painful motion of the affected finger, but with no ankylosis or amputation of such finger, no limitation of motion of any other finger, and no interference with overall function of the hand at any time.  Accordingly, the Board finds that a compensable rating for the Veteran's right 5th finger disability is not warranted at any time.  See 38 C.F.R. § 4.71a, Codes 5156, 5227, 5230; see also Fenderson, 12 Vet. App. at 119, 126-127.

Consideration has been given regarding whether the schedular evaluation for the Veteran's right hand 5th finger fracture is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The three-step analysis for extraschedular consideration has been outlined above.  See Thun, 22 Vet. App. at 111.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of right 5th finger disability, but such greater degrees of disability are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the right 5th finger disability shown during the period of time considered and therefore those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The Board notes that evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right 5th finger disability on employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected right 5th finger disability.  Id. at 118.  As the schedular ratings adequately contemplate his right 5th finger disability, referral for extraschedular consideration is not warranted.


ORDER

For lumbar strain, an increased rating (to 40 percent, but no higher) (prior to December 3, 2009 and from December 3, 2009) is granted, subject to the regulations governing payment of monetary awards.

For right ankle condition status post fracture, a rating in excess of 10 percent (prior to May 26, 2015) is denied; and an increased rating (to 20 percent, but no higher) (from May 26, 2015) is granted, subject to the regulations governing payment of monetary awards.

For right plantar calcaneal spur, an increased rating (to 10 percent, but no higher) (prior to January 26, 2010) is granted, subject to the regulations governing payment of monetary awards; and a rating in excess of 10 percent (from January 26, 2010) is denied.

For right hand 5th finger fracture, a compensable rating is denied.


REMAND

On review of the record, while further delay is regrettable, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of entitlement to service connection for a disability manifested by a blood clot in the right lower extremity and entitlement to a TDIU rating.

Service Connection for a Disability manifested by a Blood Clot in the Right Lower Extremity

The Veteran states that he is entitled to service connection for a blood clot in his right lower extremity as secondary to his service-connected right ankle condition status post fracture.

The Veteran's service treatment records are silent for any complaints, findings, diagnoses, or treatment of a blood clot in the right lower extremity.  Post-service, VA treatment records document that the Veteran was admitted to a VA hospital for one night in February 2010 with pain and swelling in his right leg and right ankle, and deep vein thrombosis (DVT) was diagnosed.  A June 2010 VA treatment record noted his report of the history of this condition - specifically, that for a week to week and a half in February 2010, he had been at home with shortness of breath and a swollen right ankle, followed by his right leg becoming swollen, and then once at the VA hospital, a Doppler ultrasound had confirmed DVT in his right lower extremity.

On October 2010 VA arteries/veins examination, it was noted that the Veteran continued to take an anticoagulant (Coumadin) for treatment of right leg DVT within the superficial femoral and right popliteal vein.  Regarding the question of whether the Veteran's right leg DVT (which occurred in February 2010) is due to his service-connected right ankle condition (with right ankle injury which occurred about 10 years prior), the VA examiner opined as follows: "Without any recent history or trauma to the right ankle or any other surgical procedures in the right lower extremity, it is less likely the DVT of [the] right lower extremity is related to the older service-connected right ankle condition."  In a November 2010 addendum, the October 2010 VA examiner noted that the record was reviewed and the opinion remained unchanged.

Pursuant to the Board's July 2013 remand, the Veteran was scheduled in October 2015 for a new VA arteries/veins examination, but he failed to report.  The VA physician who would have performed the examination reviewed the record and provided the following opinion regarding the etiology of the Veteran's DVT: "[The] Veteran had DVT due to lupus anticoagulant condition which is an acquired condition part of the Antiphospholipid syndrome....The antiphospholipid syndrome (APS) is characterized by the occurrence of venous or arterial thrombosis...in the presence of laboratory evidence of antiphospholipid antibodies (aPL).  APS occurs either as a primary condition or in the setting of an underlying disease, usually systemic lupus erythematosus (SLE).  [The] Veteran does not have SLE."

In a contemporaneous medical opinion in October 2015, the same VA physician opined that the Veteran's DVT was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, with the following rationale: "DVT/deep venous thrombosis is an acute medical emergency that occurs over a period of a few days.  As per the Physician documentation of 2/7/2010...[he had] 'right LE swelling past few days.'  Obviously, his active duty was long prior...years prior...to 'the past few days.'"  Regarding the question of whether the Veteran's current blood clot disability is proximately due to, the result of, caused by, or aggravated by a service-connected disability (to include the right ankle and/or foot disability), the VA physician stated the following: "No, not at all possible or likely.  Same answer as above: that the clot developed within a few days.  Same answer as C&P exam of 10/25/2010 '[V]eteran's right ankle injury was about 10 years ago, and the past pertinent history of a clot is February 2010.'  There is nothing in the medical record that indicates any risk factor for [DVT] (deep venous thrombosis)....Additionally, [the] Veteran was thought to have the lupus anticoagulant which is part of the Antiphospholipid antibody syndrome as detailed in the [prior examination]."

The October 2015 VA physician did not provide adequate rationale as to the question of whether the Veteran's blood clot disability in the right lower extremity was aggravated by his service-connected right ankle disability.  On remand, the AOJ must take corrective action to schedule the Veteran for a new examination with an adequate medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

TDIU Rating

The Veteran states that he is entitled to a TDIU rating due to service-connected disabilities (specifically, his lumbar spine, right ankle, and right foot disabilities) that are currently on appeal.  Therefore, as noted above, the Board has found that a claim for a TDIU rating has been raised in the context of the increased rating claims on appeal.  See Rice, 22 Vet. App. at 447.

The Board's July 2013 remand instructed the AOJ to readjudicate the matter of a TDIU rating after all other development had been completed; and if the benefit was denied, then the AOJ was to refer the matter to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  In a January 2016 supplemental statement of the case, the AOJ denied entitlement to a TDIU rating, but did not refer the matter for extraschedular consideration.

At present, even with the increased ratings awarded in the current decision, the Veteran does not meet the schedular requirements for a TDIU rating due to his lumbar spine, right ankle, and/or right foot disabilities under 38 C.F.R. § 4.16(a).  As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary, especially in light of the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 268, 271.

Prior to such referral, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for a vascular examination of the Veteran to ascertain the likely etiology of any disability manifested by a blood clot in the right lower extremity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disability entity manifested by a blood clot in the right lower extremity found/shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely etiology for each diagnosed disability manifested by a blood clot in the right lower extremity.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by his service-connected right ankle condition status post fracture?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

2. The AOJ should forward the record to the VA Director of Compensation Service for a determination as to whether an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is warranted for the Veteran's service-connected lumbar spine, right ankle, and right foot disabilities.  In connection with the referral, the AOJ must include a full statement outlining the Veteran's employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  In the opinion, the Director must consider and address all relevant evidence of record.

3. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims remaining on appeal for service connection for a disability manifested by a blood clot in the right lower extremity and for a TDIU rating for the Veteran's service-connected lumbar spine, right ankle, and right foot disabilities (to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b)).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


